I feel constrained to disagree with the conclusion reached by my Brethren in regard to the admissibility of Dr. Rosser's testimony excluded by the court. It is well settled that when an attempt is made on cross-examination to discredit a witness and show bias in the defendant's favor, the defendant has the right to introduce testimony which has a tendency to relieve the witness of such discredit. But I do think the testimony offered does not, in the least, tend to relieve the witness of the suspicion of bias in favor of the defendant that his testimony on cross-examination had a tendency to create. The testimony offered — that more cases had been compromised by the defendant on the reports made by him than ever tried in court — n my opinion does not in any way tend to show a want of bias in the witness. It in no way explains his feelings toward the defendant. It would show his loyalty to the defendant, and that it had confidence in him, and was willing to act on his reports as to the injuries received by the party injured. He doubtless made faithful reports from which the defendant concluded it was more advantageous to it to settle by compromise than litigate; then how can it be said that as the defendant saw fit to compromise such cases it tended to show that the witness was not biased in its favor, I am unable to say. Believing the testimony offered would introduce a collateral subject not pertinent to any issue in the case, the evidence was not legitimate, and the lower court did not err in so holding.